Exhibit 10.3

 

Amended Operating Agreement

 

LegalSimpli Software, LLC,

a Puerto Rico Limited Liability

Company

 

THIS AMENDED OPERATING AGREEMENT of LegalSimpli Software, LLC (the “Company”) is
entered into as of the date set forth on the signature page of this Agreement by
each of the Members listed on Exhibit A of this Agreement.

 

A. LegalSimpli Software, LLC, register number 393007, is a Domestic Limited
Liability Company For Profit organized under the laws of Puerto Rico on this
21st of March, 2017 at 09:17 AM. The purpose of the Company is to conduct any
lawful business for which limited liability companies may be organized under the
laws of Puerto Rico.

 

B. The Members enter into this Agreement to provide for the governance of the
Company and the conduct of its business, and to specify their relative rights
and obligations.

 

ARTICLE 1: DEFINITIONS

 

Capitalized terms used in this Agreement have the meanings specified in this
Article 1 or elsewhere in this Agreement and if not so specified, have the
meanings set forth in the Commercial Transactions Act.

 

“Agreement” means this Amended Operating Agreement of the Company, as may be
amended from time to time.

 

“Capital Account” means, with respect to any Member, an account consisting of
such Member’s Capital Contribution, (1) increased by such Member’s allocated
share of income and gain, (2) decreased by such Member’s share of losses and
deductions, (3) decreased by any distributions made by the Company to such
Member, and (4) otherwise adjusted as required in accordance with applicable tax
laws.

 

 

 

 

“Capital Contribution” means, with respect to any Member, the total value of
(1) cash and the fair market value of property other than cash and (2) services
that are contributed and/ or agreed to be contributed to the Company by such
Member, as listed on Exhibit A, as may be updated from time to time according to
the terms of this Agreement.

 

“Exhibit” means a document attached to this Agreement labeled as “Exhibit A,”
“Exhibit B,” and so forth, as such document may be amended, updated, or replaced
from time to time according to the terms of this Agreement.

 

“Founding Member” means those Persons who acquired Membership Interests listed
on Exhibit C.

 

“Manager” means each Person who has authority to manage the business and affairs
of the Company pursuant to this Agreement; such Persons are listed on Exhibit B,
as may be updated from time to time according to the terms of this Agreement. A
Manager may be, but is not required to be, a Member.

 

“Member” means each Person who acquires Membership Interest pursuant to this
Agreement. The Members are listed on Exhibit A, as may be updated from time to
time according to the terms of this Agreement. Each Member has the rights and
obligations specified in this Agreement.

 

“Membership Interest” means the entire ownership interest of a Member in the
Company at any particular time, including the right to any and all benefits to
which a Member may be entitled as provided in this Agreement and under the
Commercial Transactions Act, together with the obligations of the Member to
comply with all of the terms and provisions of this Agreement.

 

“Ownership Interest” means the Percentage Interest or Units, as applicable,
based on the manner in which relative ownership of the Company is divided.

 

“Percentage Interest” means the percentage of ownership in the Company that,
with respect to each Member, entitles the Member to a Membership Interest and is
expressed as either:

 

A. If ownership in the Company is expressed in terms of percentage, the
percentage set forth opposite the name of each Member on Exhibit A, as may be
adjusted from time to time pursuant to this Agreement; or

 



 2 

 

 

B. If ownership in the Company is expressed in Units, the ratio, expressed as a
percentage, of:

 

(1)the number of Units owned by the Member (expressed as “MU” in the equation
below) divided by

 

(2)the total number of Units owned by all of the Members of the Company
(expressed as “TU” in the equation below).   Percentage Interest = MU
                                         TU

 

“Person” means an individual (natural person), partnership, limited partnership,
trust, estate, association, corporation, limited liability company, or other
entity, whether domestic or foreign.

 

“Units” mean, if ownership in the Company is expressed in Units, units of
ownership in the Company, that, with respect to each Member, entitles the Member
to a Membership Interest which, if applicable, is expressed as the number of
Units set forth opposite the name of each Member on Exhibit A, as may be
adjusted from time to time pursuant to this Agreement.

  

ARTICLE 2: CAPITAL CONTRIBUTIONS, ADDITIONAL MEMBERS, CAPITAL ACCOUNTS AND
LIMITED LIABILITY

 

2.1 Initial Capital Contributions. The names of all Members and each of their
respective addresses, initial Capital Contributions, and Ownership Interests
must be set forth on Exhibit A. Each Member has made or agrees to make the
initial Capital Contribution set forth next to such Member’s name on Exhibit A
to become a Member of the Company.

 

2.2 Subsequent Capital Contributions. Members are not obligated to make
additional Capital Contributions unless unanimously agreed by all the Members.
If subsequent Capital Contributions are unanimously agreed by all the Members in
a consent in writing, the Members may make such additional Capital Contributions
on a pro rata basis in accordance with each Member’s respective Percentage
Interest or as otherwise unanimously agreed by the Members.

 

 3 

 

 

2.3 Additional Members.

 

A. With the exception of a transfer of interest (1) governed by Article 7 of
this Agreement or (2) otherwise expressly authorized by this Agreement,
additional Persons may become Member so the Company and be issued additional
Ownership Interests only if approved by and on terms determined by a unanimous
written agreement signed by all of the existing Members.

 

B. Before a Person may be admitted as a Member of the Company, that Person must
sign and deliver to the Company the documents and instruments, in the form and
containing the information required by the Company, that the Managers

deem necessary or desirable. Membership Interests of new Members will be
allocated according to the terms of this Agreement.

 

2.4 Capital Accounts. Individual Capital Accounts must be maintained for each
Member, unless (a) there is only one Member of the Company and (b) the Company
is exempt according to applicable tax laws. Capital Accounts must be maintained
in accordance with all applicable tax laws.

 

2.5 Interest. No interest will be paid by the Company or otherwise on Capital
Contributions or on the balance of a Member’s Capital Account.

 

2.6 Limited Liability; No Authority. A Member will not be bound by, or be
personally liable for, the expenses, liabilities, debts, contracts, or
obligations of the Company, except as otherwise provided in this Agreement or as
required by Commercial Transactions Act. Unless expressly provided in this
Agreement, no Member, acting alone, has any authority to undertake or assume any
obligation, debt, or responsibility, or otherwise act on behalf of, the Company
or any other Member.

 

ARTICLE 3: ALLOCATIONS AND DISTRIBUTIONS

 

3.1 Allocations. Unless otherwise agreed to by the unanimous consent of the
Members any income, gain, loss, deduction, or credit of the Company will be
allocated for accounting and tax purposes on a pro rata basis in proportion to
the respective Percentage Interest held by each Member and in compliance with
applicable tax laws.

 

 4 

 

 

3.2 Distributions. The Company will have the right to make distributions of cash
and property to the Members on a pro rata basis in proportion to the respective
Percentage Interest held by each Member. The timing and amount of distributions
will be determined by the Managers in accordance with the Commercial
Transactions Act and as set forth in Section 3.3.

 

3.3Bonus Pool. The Company will make initial distributions as follows:

 

A.If revenue is equal to or greater than $10,000,000 but less than $20,000,000
and the net profit margin is greater than 20% in any calendar year, then 1% of
the pretax profits will be contributed to the Bonus Pool for distribution to
Founding Members on a pro rata basis in proportion to the respective Percentage
Interest held by each Founding Member. Distributions will then be to the Members
on a pro rata basis in proportion to the respective Percentage Interest held by
each Member.

 

B.If revenue is equal to or greater than $20,000,000 but less than $30,000,000
and the net profit margin is greater than 20% in any calendar year, then 2% of
the pretax profits will be contributed to the Bonus Pool for distribution to
Founding Members on a pro rata basis in proportion to the respective Percentage
Interest held by each Founding Member. Distributions will then be to the Members
on a pro rata basis in proportion to the respective Percentage Interest held by
each Member.

 

C.If revenue is equal to or greater than $30,000,000 but less than $40,000,000
and the net profit margin is greater than 20% in any calendar year, then 3% of
the pretax profits will be contributed to the Bonus Pool for distribution to
Founding Members on a pro rata basis in proportion to the respective Percentage
Interest held by each Founding Member. Distributions will then be to the Members
on a pro rata basis in proportion to the respective Percentage Interest held by
each Member.

 

D.If revenue is equal to or greater than $40,000,000 but less than $50,000,000
and the net profit margin is greater than 20% in any calendar year, then 4% of
the pretax profits will be contributed to the Bonus Pool for distribution to
Founding Members on a pro rata basis in proportion to the respective Percentage
Interest held by each Founding Member. Distributions will then be to the Members
on a pro rata basis in proportion to the respective Percentage Interest held by
each Member.

 

E.If revenue is equal to or greater than $50,000,000 and the net profit margin
is greater than 20% in any calendar year, then 5% of the pretax profits will be
contributed to the Bonus Pool for distribution to Founding Members on a pro
Founding Member. Distributions will then be to the Members on a pro rata basis
in proportion to the respective Percentage Interest held by each Member.

 

 5 

 

 

F.Distributions to Immudyne PR, LLC will be reduced by 20%, and that amount
contributed to the Bonus Pool for distribution to Founding Members on a pro rata
basis in proportion to the respective Percentage Interest held by each Founding
Member, until an aggregate amount of $367,500.00 has been contributed. Immudyne
PR will then receive its full distribution of its Percentage Interest.

 

3.4 Limitations on Distributions. The Company must not make a distribution to a
Member or the Bonus Pool if, after giving effect to the distribution:

 

A. The Company would be unable to pay its debts as they become due in the usual
course of business; or

 

B. The fair value of the Company’s total assets would be less than the sum of
its total liabilities plus the amount that would be needed, if the Company were
to be dissolved at the time of the distribution, to satisfy the preferential
rights upon dissolution of Members, if any, whose preferential rights are
superior to those of the Members receiving the distribution

 

ARTICLE 4: MANAGEMENT

 

4.1 Management.

 

A. Generally. Subject to the terms of this Agreement and the Revised Uniform
Limited Liability Company Act, the business and affairs of the Company will be
managed by the Board of Managers, as further described below. The Members
initially nominate and elect the Person(s) set forth on Exhibit B to serve as
the Manager (s) of the Company. The Managers will act under the direction of the
Members and may be elected or removed at any time, for any reason or no reason,
by the Members holding a majority of the Voting Interest of the Company. Exhibit
B must be amended to reflect any changes in Managers.

 

B. Approval and Action. Unless greater or other authorization is required
pursuant to this Agreement or under the Commercial Transactions Act for the
Company to engage in an activity or transaction, all activities or transactions
must be approved by a majority of Managers, to constitute the act of the Company
or serve to bind the Company, but if the Managers cannot reach a majority vote,
the dispute will be submitted to the Members to be resolved by the affirmative
vote of the Members holding at least a majority of the Voting Interest of the
Company. With such approval, the signature of any Manager’s authorized to sign
on behalf of the Company is sufficient to bind the Company with respect to the
matter or matters approved. Without such approval, no Managers acting alone may
bind the Company to any agreement with or obligation to any third party or
represent or claim to have the ability to so bind the Company.

 

 6 

 

 

C. Certain Decisions Requiring Other Authorization. Notwithstanding clause B
above, the following matters requires written approval by the holders of at
least 54% of the outstanding units to constitute an act of the Company:

 

(i)A material change in the purposes or the nature of the Company’s business;

 

(ii)With the exception of a transfer of interest governed by Article 7 of this
Agreement, the admission of a new Member or a change in any Member’s Membership
Interest, Ownership Interest, Percentage Interest, or Voting Interest in any
manner other than in accordance with this Agreement;

 

(iii)A merger or conversion under the Revised Uniform Limited Liability Company
Act;

 

(iv)Any other act outside the ordinary course of the Company’s activities;

 

(v)The sale, lease, exchange, or other disposition of all, or substantially all,
of the Company’s property, with or without goodwill, outside the ordinary course
of the Company’s activities; and

 

(vi)The amendment of this Agreement.

 

4.2 Meetings of Managers. Regular meetings of the Managers are not required but
may be held at such time and place as the Managers deem necessary or desirable
for the reasonable management of the Company. Meetings may take place in person,
by conference call, or by any other means permitted under the Commercial
Transactions Act. In addition, Company actions requiring a vote may be carried
out without a meeting if all of the Managers’ consent in writing to approve the
action.

 

4.3 Officers. The Managers are authorized to appoint one or more officers from
time to time. The officers will have the titles, the authority, exercise the
powers, and perform the duties that the Managers determine from time to time.
Each officer will continue to perform and hold office until such time as (a) the
officer’s successor is

 

chosen and appointed by the Managers; or (b) the officer is dismissed or
terminated by the Managers, which termination will be subject to applicable law
and, if an effective employment agreement exists between the officer and the
Company, the employment agreement. Subject to applicable law and the employment
agreement (if any), each officer will serve at the direction of Managers, and
may be terminated, at any time and for any reason, by the Managers.

 



 7 

 

 

ARTICLE 5: ACCOUNTS AND ACCOUNTING

 

5.1 Accounts. The Company must maintain complete accounting records of the
Company’s business, including a full and accurate record of each Company
transaction. The records must be kept at the Company’s principal executive
office and must be open to inspection and copying by Members during normal
business hours upon reasonable notice by the Members wishing to inspect or copy
the records or their authorized representatives, for purposes reasonably related
to the Membership Interest of such Members. The costs of inspection and copying
will be borne by the respective Member.

 

5.2 Records. The Managers will keep or cause the Company to keep the following
business records.

 

(i)An up to date list of the Members, each of their respective full legal names,
last known business or residence address, Capital Contributions, the amount and
terms of any agreed upon future Capital Contributions, and Ownership Interests,
and Voting Interests;

 

(ii)A copy of the Company’s federal, state, and local tax information and income
tax returns and reports, if any, for the six most recent taxable years;

 

(iii)A copy of the articles of organization of the Company, as may be amended
from time to time(“Articles of Organization”); and

 

(iv)An original signed copy, which may include counterpart signatures, of this
Agreement, and any amendments to this Agreement, signed by all then-current
Members.

 

 8 

 

 

5.3 Income Tax Returns. Within 45 days after the end of each taxable year, the
Company will use its best efforts to send each of the Members all information
necessary for the Members to complete their federal and state tax information,
returns, and reports and a copy of the Company’s federal, state, and local tax
information or income tax returns and reports for such year.

 

5.4 Subchapter S Election. The Company may, upon unanimous consent of the
Members, elect to be treated for income tax purposes as an S Corporation. This
designation may be changed as permitted under the Internal Revenue Code Section
1362(d) and applicable Regulations.

 

5.5 Tax Matters Member. Anytime the Company is required to designate or select a
tax matters partner pursuant to Section 6231(a)(7) of the Internal Revenue Code
and any regulations issued by the Internal Revenue Service, the Members must
designate one of the Members as the tax matters partner of the Company and keep
such designation in effect at all times.

 

5.6 Banking. All funds of the Company must be deposited in one or more bank
accounts in the name of the Company with one or more recognized financial
institutions. The Managers are authorized to establish such accounts and
complete, sign, and deliver any banking resolutions reasonably required by the
respective financial institutions in order to establish an account.

 

ARTICLE 6: MEMBERSHIP - VOTING AND MEETINGS

 

6.1 Members and Voting Rights. The Members have the right and power to vote on
all matters with respect to which the Articles of Organization, this Agreement,
or the Revised Uniform Limited Liability Company Act requires or permits. Unless
otherwise stated in this Agreement (for example, in Section 4.l(c)) or required
under the Commercial Transactions Act, the vote of the Members holding at least
a majority of the Voting Interest of the Company is required to approve or carry
out an action.

 

6.2 Meetings of Members. Annual, regular, or special meetings of the Members are
not required but may be held at such time and place as the Members deem
necessary or desirable for the reasonable management of the Company. Meetings
may be called by any Member or Members, holding 10% or more of the Percentage
Interests, for the purpose of addressing any matters on which the Members may
vote. A written notice setting forth the date, time, and location of a meeting
must be sent at least ten (10) days but no more than sixty (60) days before the
date of the meeting to each

 

Member entitled to vote at the meeting. A Member may waive notice of a meeting
by sending a signed waiver to the Company’s principal executive office or as
otherwise provided in the Commercial Transactions Act. In any instance in which
the approval of the Members is required under this Agreement, such approval may
be obtained in any manner permitted by the Commercial Transactions Act,
including by conference call or similar communications equipment. Any action
that could be taken at a meeting may be approved by a consent in writing that
describes the action to be taken and is signed by Members holding the minimum
Voting Interest required to approve the action. If any action is taken without a
meeting and without unanimous written consent of the Members, notice of such
action must be sent to each Member that did not consent to the action.

 



 9 

 

 

ARTICLE 7: WITHDRAWAL AND TRANSFERS OF MEMBERSHIP INTERESTS

 

7.1 Withdrawal. Members may withdraw from the Company prior to the dissolution
and winding up of the Company (a) by transferring or assigning all of their
respective Membership Interests pursuant to Section 7.2 below, or (b) if all of
the Members unanimously agree in a written consent. Subject to the provisions of
Article 3, a Member that withdraws pursuant to this Section 7.1 will be entitled
to a distribution from the Company in an amount equal to such Member’s Capital
Account, which must be paid by the Company to such Member within ninety (90)
days of the withdrawal date unless otherwise agreed in writing.

 

7.2 Restrictions on Transfer; Admission of Transferee. A Member may not transfer
any Membership Interests, whether now owned or later acquired, unless Members
holding a majority of the Percentage Interests not subject to transfer consent
to such transfer. A person may acquire Membership Interests directly from the
Company upon the written consent of all Members. A Person that acquires
Membership Interests in accordance with this Section 7.2 will be admitted as a
Member of the Company only after the requirements of Section 2.3(b) are complied
with in full.

 

ARTICLE 8: DISSOLUTION

 

8.1 Dissolution. The Company will be dissolved upon the first to occur of the
following events:

 

(i)The vote of the Members holding at least a majority of the Voting Interest of
the Company to dissolve the Company;

 

(ii)Entry of a decree of judicial dissolution under Section 17707.01 of the
Commercial Transactions Act;

 

(iii)The sale or transfer of all or substantially all of the Company’s assets;

 

(iv)A merger or consolidation of the Company with one or more entities in which
the Company is not the surviving entity; or

 

 10 

 

 

(v)The Company has no members during 90 consecutive days, except on the death of
a natural person who is the sole member of the Company, the status of the
member, including Membership Interests may pass to the heirs successors, and
assigns of the member by will or applicable law.

 

8.2 No Automatic Dissolution Upon Certain Events. Unless otherwise set forth in
this Agreement or required by applicable law, the death, incapacity,
disassociation, bankruptcy or withdrawal of a Member will not automatically
cause a dissolution of the Company.

  

ARTICLE 9: INDEMNIFICATION

 

9.1 Indemnification. The Company has the power to defend, indemnify, and hold
harmless any Person who was or is a party, or who is threatened to be made a
party, to any Proceeding (as that term is defined below) by reason of the fact
that such Person was or is a Member, Shareholder, Manager, officer, employee,
representative, or other agent of the Company, or was or is serving at the
request of the Company as a director, Manager, Governor, officer, employee,
representative or other agent of another limited liability company, corporation,
partnership, joint venture, trust, or other enterprise (each such Person is
referred to as a “Company Agent)” against Expenses (as that term is defined
below), judgments, fines, settlements, and other amounts (collectively
“Damages”) to the maximum extent now or hereafter permitted under Puerto Rico
Law.

 

“Proceeding”, as used in this Article 9, means any threatened, pending, or
completed action, proceeding, individual claim or matter within a proceeding,
whether civil, criminal, administrative or investigative. “Expenses” as used in
this Article 9, includes, without limitation, court costs, reasonable attorney
and expert fees, and any expenses incurred relating to establishing a right to
indemnification, if any, under this Article 9.

 

 11 

 

 

9.2 Mandatory. The Company must defend, indemnify and hold harmless a Company
Agent in connection with a Proceeding in which such Company Agent is involved
if, and to the extent, Puerto Rico law requires that a limited liability company
indemnify a Company Agent in connection with a Proceeding.

 

9.3 Expenses Paid by the Company Prior to Final Disposition. Expenses of each
Company Agent indemnified or held harmless under this Agreement that are
actually and reasonably incurred in connection with the defense or settlement of
a Proceeding may be paid by the Company in advance of the final disposition of a
Proceeding if authorized by a vote of the Members that are not seeking
indemnification holding a majority of the Voting Interests (excluding the Voting
Interest of the Company Agent seeking indemnification) or a majority of the
Managers that are not seeking indemnification, as the case may be. Before the
Company makes any such payment of Expenses, the Company Agent seeking
indemnification must deliver a written undertaking to the Company stating that
such Company Agent will repay the applicable Expenses to the Company unless it
is ultimately determined that the Company Agent is entitled or required to be
indemnified and held harmless by the Company (as set forth in Sections 9.1 or
9.2 above or as otherwise required by applicable law).

 

ARTICLE 10: GENERAL PROVISIONS

 

10.1 Notice. (a) Any notices (including requests, demands, or other
communications) to be sent by one party to another party in connection with this
Agreement must be in writing and delivered personally, by reputable overnight
courier, or by certified mail (or equivalent service offered by the postal
service from time to time) to the following addresses or as otherwise notified
in accordance with this Section: (i) if to the Company, notices must be sent to
the Company’s principal executive office; and (ii) if to a Member, notices must
be sent to the Member’s last known address for notice on record. (b) Any party
to this Agreement may change its notice address by sending written notice of
such change to the Company in the manner specified above. Notice will be deemed
to have been duly given as follows: (i) upon delivery, if delivered personally
or by reputable overnight carrier or (ii) five days after the date of posting if
sent by certified mail.

 

10.2 Entire Agreement; Amendment. This Agreement along with the Articles of
Organization (together, the “Organizational Documents”), constitute the entire
agreement among the Members and replace and supersede all prior written and oral
understandings and agreements with respect to the subject matter of this
Agreement, except as otherwise required by the Revised Uniform Limited Liability

 

Company Act. There are no representations, agreements, arrangements, or
undertakings, oral or written, between or among the Members relating to the
subject matter of this Agreement that are not fully expressed in the
Organizational Documents. This Agreement may not be modified or amended in any
respect, except in a writing signed by all of the Members, except as otherwise
required or permitted by the Revised Uniform Limited Liability Company Act.

 



 12 

 

 

10.3 Governing Law; Severability. This Agreement will be construed and enforced
in accordance with the laws of the state of Puerto Rico. If any provision of
this Agreement is held to be unenforceable by a court of competent jurisdiction
for any reason whatsoever, (i) the validity, legality, and enforceability of the
remaining provisions of this Agreement (including without limitation, all
portions of any provisions containing any such unenforceable provision that are
not themselves unenforceable) will not in any way be affected or impaired
thereby, and (ii) to the fullest extent possible, the unenforceable provision
will be deemed modified and replaced by a provision that approximates the intent
and economic effect of the unenforceable provision and the Agreement will be
deemed amended accordingly.

 

10.4 Further Action. Each Member agrees to perform all further acts and execute,
acknowledge, and deliver any documents which may be reasonably necessary,
appropriate, or desirable to carry out the provisions of this Agreement.

 

10.5 No Third Party Beneficiary. This Agreement is made solely for the benefit
of the parties to this Agreement and their respective permitted successors and
assigns, and no other Person or entity will have or acquire any right by virtue
of this Agreement. This Agreement will be binding on and inure to the benefit of
the parties and their heirs, personal representatives, and permitted successors
and assigns.

 

10.6 Incorporation by Reference. The recitals and each appendix, exhibit,
schedule, and other document attached to or referred to in this Agreement are
hereby incorporated into this Agreement by reference.

 

10.7 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all of the Members signed the same copy. All
counterparts will be construed together and will constitute one agreement.

 

[Remainder Intentionally Left Blank.]

 

 13 

 

 

IN WITNESS WHEREOF, the parties have executed of caused to be executed this
Company Agreement and do hereby represent and warrant that their respective
signatory, whose signature appears below, has been and is, on the date of this
Agreement, duly authorized to execute this Agreement.

 

Dated: May 29, 2018

 

  Immudyne PR, LLC         By:                      Justin Schreiber, President
              Sean Fitzpatrick               Jordan Iversen               Varun
Pathak               Javier Pascual               Michelle Fitzpatrick          
    Christopher Reed               John Fitzpatrick               Edwina
Fitzpatrick               Proinsias Fitzpatrick

 

 14 

 

 

EXHIBIT B

 

MANAGERS

 

Manager(s) of the Company are set forth below.

 

Sean Fitzpatrick

 

Immudyne PR, LLC

 

 

15



 

